For Post 1/1/16 grants
NOT TO BE USED FOR US CITIZENS/RESIDENTS
WHOSE COMPENSATION
IS ALLOCATED TO THE HOLDING COMPANY



Exhibit 10.25
 


 
 
AXIS Capital Holdings Limited
2007 Long-Term Equity Compensation Plan
Named Executive Officer Restricted Stock Unit Agreement (Performance
Vesting/Retirement Plan Eligible)
You (the “Participant”) have been granted an award of Restricted Stock Units
(the “Award”) with a value based on ordinary shares, par value $0.0125 per share
(“Shares”), of AXIS Capital Holdings Limited, a Bermuda company (the “Company”),
pursuant to the AXIS Capital Holdings Limited 2007 Long-Term Equity Compensation
Plan (the “Plan”). The date of grant of the Award (the “Award Date”) and the
base number of Restricted Stock Units subject to the Award (the “Target Number”)
are as set forth in your restricted stock unit account maintained on the Morgan
Stanley Benefit Access website or such other website as may be designated by the
Committee (“Benefit Access”). The actual number of Shares that you will be
eligible to earn with respect to this Award (referred to herein as the “Award
Units”), subject to meeting the applicable service and performance vesting
requirements, will equal the Target Number multiplied by the applicable
“Performance Multiplier” (as defined in Exhibit A hereto). This Award
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered to you) on the terms and conditions set forth herein the
number of Shares corresponding to the earned Award Units.
By your acceptance of the grant of the Award on Benefit Access, you agree that
the Award is granted under and governed by the terms and conditions of the Plan
and this Restricted Stock Unit Agreement (the “Agreement”).
1.    GRANT OF RESTRICTED STOCK UNITS.
(a)    Award. On the terms and conditions set forth in this Agreement, the
Company hereby grants to the Participant on the Award Date the Award.
(b)    Plan and Defined Terms. The Award is granted pursuant to the Plan, a copy
of which the Participant acknowledges having received. The terms and provisions
of the Plan are incorporated into this Agreement by this reference. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.
2.    PERIOD OF RESTRICTION.
(i) The Restricted Stock Units subject to the Award shall be restricted during
the period (the “Period of Restriction”) commencing on the Award Date and
expiring on the first to occur of:
(a)    The normal scheduled vesting of the Award Units. The Award Units shall
vest in a single installment on the third anniversary of the Grant Date;




--------------------------------------------------------------------------------

For Post 1/1/16 grants
NOT TO BE USED FOR US CITIZENS/RESIDENTS
WHOSE COMPENSATION
IS ALLOCATED TO THE HOLDING COMPANY



(b)    The Participant’s death or Disability; or
(c)    The date of the Participant’s termination without Cause or termination
for Good Reason, in each case, within 24 months following a Change in Control.
(d)    Definitions. As used herein, the following terms shall have the meanings
set forth below:
(1)    “Cause” shall have the meaning set forth in the Participant’s employment
agreement with the Company, if any, or in the absence of an employment agreement
definition shall mean (A) any act or omission which constitutes a material
breach by the Participant of the terms of his or her employment, (B) the
Participant’s conviction of a felony or commission of any act which would rise
to the level of a felony, (C) the Participant’s conviction or commission of a
lesser crime or offense that adversely impacts or potentially could impact upon
the business or reputation of the Company and/or affiliates and subsidiaries in
a material way, (D) the Participant’s willful violation of specific lawful
directives of the Company, (E) the Participant’s commission of a dishonest or
wrongful act involving fraud, misrepresentation, or moral turpitude causing
damage or potential damage to the Company and/or its affiliates and
subsidiaries, (F) the Participant’s willful failure to perform a substantial
part of the Participant’s duties or (G) the Participant’s breach of fiduciary
duty.
(2)    “Disability” shall mean the Participant’s permanent disability which
constitutes a disability within the meaning of Section 409A(a)(2)(C) of the
Code.
(3)    “Good Reason” shall have the meaning set forth in the Participant’s
employment agreement with the Company, if any, or in the absence of an
employment agreement definition shall mean (A) the scope of the Participant’s
position, authority or duties with the Company is materially adversely changed,
(B) the Participant’s compensation is not paid or is materially reduced or there
is a material adverse change in the Participant’s employee benefits or (C) the
Participant is required by the Company to relocate to a place more than 50 miles
from the Participant’s current place of employment; provided that, in each case,
“Good Reason” shall not exist unless the Participant provides the Company with
written notice of the Participant’s intent to terminate employment as a result
of such event, providing the specific reasons therefore, and the Company does
not make the necessary corrections within thirty days of receipt of the
Participant’s written notice, following which the Participant may terminate his
or her employment for “Good Reason” within the ten days following expiration of
such thirty day notice period.
(4) “Change in Control” shall have the meaning set forth in the Plan, provided
however, that only an event that constitutes a Change in Control as defined in
Treasury Regulation 1.409A-3(i)(5) shall be a Change in Control for purposes of
this Agreement.
(ii)    Notwithstanding the foregoing, to the extent that the Participant is
party to an employment agreement with the Company that provides for vesting of
the Participant’s restricted stock units on an accelerated or otherwise more
favorable basis as compared to the terms set forth in this Section 2, then the
Award Units shall vest pursuant to the terms set forth in such employment
agreement.




--------------------------------------------------------------------------------

For Post 1/1/16 grants
NOT TO BE USED FOR US CITIZENS/RESIDENTS
WHOSE COMPENSATION
IS ALLOCATED TO THE HOLDING COMPANY



3.    ISSUANCE OF AWARD UNITS.
Subject to the Participant’s continued employment with the Company during the
Period of Restriction, except as provided below and subject to Section 6(h), the
Company shall deliver to the Participant within thirty (30) days following the
close of the Period of Restriction with respect to the number of Award Units
earned as determined in accordance with Exhibit A hereto 100% of the Shares
underlying such Award Units as of the date of close of the Period of
Restriction, with such Share delivery fully satisfying the Company’s obligations
to the Participant with respect to such corresponding Award Units.
Notwithstanding the foregoing, with respect to all or any portion of the Award
Units that “vest” following or upon the Participant’s termination of employment
pursuant to the AXIS Executive RSU Retirement Plan (the “Retirement Plan”),
delivery shall be made, subject to Section 6(h), (A) at the same time and form
delivery would have been made if the Participant had remained employed through
the third anniversary of the Grant Date, if the termination is not within twenty
four months following a Change in Control or (B) at the same time and form
delivery would have been made had the Participant been terminated without Cause
if the termination occurs within twenty four months following a Change in
Control.
Except as otherwise provided in this Agreement or in the Retirement Plan, in the
event that the Participant’s employment terminates for any reason prior to close
of the Period of Restriction (except as described in Section 2(i)(b) or
2(i)(c)), the Award will immediately terminate and the Company will have no
further obligation or liability to the Participant. Subject to Section 4, the
Participant will have no rights as a shareholder of the Company with respect to
the Shares underlying the Award Units until such time as the Shares underlying
the Award Units are actually delivered to the Participant.
4.    RESTRICTIONS, VOTING RIGHTS AND DIVIDEND EQUIVALENTS.
(a)    Restrictions. The Award may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated at any time.
(b)    Voting Rights. Prior to the delivery of Shares underlying the Award Units
pursuant to this Agreement, the Participant shall not be entitled to exercise
any voting rights with respect to the Award Units and, except as provided in
Section 4(c), shall not be entitled to receive dividends or other distributions
with respect to the Award Units.
(c)    Dividend Equivalents. Dividend equivalents may be paid to the Participant
with respect to the Award Units during the Period of Restriction (or otherwise
before delivery in accordance with Section 3) as determined from time to time by
the Committee. Any dividend equivalents paid with respect to the Award Units
during the Period of Restriction (or otherwise before delivery in accordance
with Section 3) will be held by the Company, or a depository appointed by the
Committee, for the Participant's account, and interest may be paid on the amount
of cash dividend equivalents held at a rate and subject to such terms as may be
determined by the Committee. All cash or share dividend equivalents so held, and
any interest so paid, shall be payable at the same time as the delivery of
Shares are made with respect to the Award Units as set forth in Section 3 and
shall be forfeited and shall not be paid in the event the Award is terminated as
set forth in Section 3.
(d)    Leaves of Absence.     For any purpose under this Agreement, employment
shall be deemed to continue while the Participant is on a bona fide leave of
absence, if such leave was approved by the Company in writing and if continued
crediting of employment for such purpose is expressly required




--------------------------------------------------------------------------------

For Post 1/1/16 grants
NOT TO BE USED FOR US CITIZENS/RESIDENTS
WHOSE COMPENSATION
IS ALLOCATED TO THE HOLDING COMPANY



by the terms of such leave or by applicable law (as determined by the Company),
unless such treatment would cause a violation of Section 409A of the Code.
5.    RESTRICTIONS ON TRANSFER.
(a)    Transfer Restrictions. Regardless of whether the offering and sale of
Units under the Plan have been registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”) or otherwise, the Company, in its sole
discretion, may impose restrictions upon the sale, pledge or other transfer of
the Shares deliverable in respect of the Award Units (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Company's
Bye-Laws, the Securities Act, the U.S. Securities Exchange Act of 1934, as
amended, the securities laws of any country or state or any other applicable
law, rule or regulation.
(b)    Legends. All certificates evidencing Shares issued in respect of Award
Units under this Agreement shall bear such restrictive legends as are required
or deemed advisable by the Company under the provisions of any applicable law,
rule or regulation (including to reflect any restrictions to which you may be
subject under any applicable securities laws). If, in the opinion of the Company
and its counsel, any legend placed on a stock certificate representing Shares
issued under this Agreement is no longer required, the holder of such
certificate shall be entitled to exchange such certificate for a certificate
representing the same number of Shares but without such legend.
6.    MISCELLANEOUS PROVISIONS.
(a)    Bye-Laws. All Shares acquired pursuant to this Agreement shall be subject
to any applicable restrictions contained in the Company's Bye-Laws.
(b)    No Retention Rights. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue employment for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company or any Affiliate employing or retaining the Participant or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her employment at any time and for any reason, with or without Cause.
(c)    Notice. Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon delivery by hand, upon delivery by
reputable express courier or, if the recipient is located in the United States,
upon deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid. Notice shall be addressed to the Company at
its principal executive office and to the Participant at the address that he or
she most recently provided in writing to the Company.
(d)    Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Bermuda.
(e)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




--------------------------------------------------------------------------------

For Post 1/1/16 grants
NOT TO BE USED FOR US CITIZENS/RESIDENTS
WHOSE COMPENSATION
IS ALLOCATED TO THE HOLDING COMPANY



(f)    Modification or Amendment. This Agreement may be amended or modified by
the Committee; provided that any amendment or modification that would adversely
affect the Participant’s rights with respect to the Award must be made by
written agreement executed by the parties hereto; and provided, that the
adjustments permitted pursuant to Sections 4(b) and 7(c) of the Plan may be made
without such written agreement.
(g)    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(h)    Compliance with Code Section 409A. Although the Company does not
guarantee the tax treatment of any payments under the Agreement, the intent of
the Company is that the payments and benefits under this Agreement are exempt
from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and all Treasury Regulations and guidance promulgated thereunder (“Code
Section 409A”) and to the maximum extent permitted the Plan shall be limited,
construed and interpreted in accordance with such intent. In no event whatsoever
shall the Company or its affiliates or their respective officers, directors,
employees or agents be liable for any additional tax, interest or penalties that
may be imposed on the Participant by Code Section 409A or damages for failing to
comply with Code Section 409A. Notwithstanding any other provision of this
Agreement to the contrary, if at the time of the Participant’s separation from
service (as defined in Code Section 409A), the Participant is a “Specified
Employee”, then the Company will defer the payment or commencement of any
nonqualified deferred compensation subject to Code Section 409A payable upon
separation from service (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) until the date that is six (6)
months following separation from service or, if earlier, the earliest other date
as is permitted under Code Section 409A (and any amounts that otherwise would
have been paid during this deferral period will be paid in a lump sum on the day
after the expiration of the six (6) month period or such shorter period, if
applicable). The Company shall determine in its sole discretion all matters
relating to who is a “Specified Employee” and the application of such
determination.
(i)    Recoupment Policy. The Award is subject in all respects to the Company’s
Executive Compensation Recoupment Policy, as the same may be amended from time
to time, or any successor policy thereto.






















--------------------------------------------------------------------------------

For Post 1/1/16 grants
NOT TO BE USED FOR US CITIZENS/RESIDENTS
WHOSE COMPENSATION
IS ALLOCATED TO THE HOLDING COMPANY



Exhibit A
Performance Metrics for Determining the Number of Earned Award Units
DBVPS Percentile
Performance Multiplier
100%
200%
90% - 99.99%
175%
80% - 89.99%
150%
70% - 79.99%
125%
60% - 69.99%
100%
50% - 59.99%
80%
40% - 49.99%
60%
30% - 39.99%
40%
20% - 29.99%
20%
Less than 20%
10%



For purposes of this Exhibit A, the following terms shall have the following
meanings:
“DBVPS” shall mean diluted book value per share, as determined for purposes of
the relevant company’s financial reporting purposes.
“DBVPS Percentile” shall mean the Company’s percentile rank among its Peer Group
in terms of DBVPS growth during the Performance Period (rounded to the nearest
hundredth of a percent), as determined by the Committee in good faith.
“Peer Group” shall mean the peer group of companies identified by the Committee
in the Company’s annual proxy statement filed with the U.S. Securities and
Exchange Commissions during the same calendar year in which the Award Date
occurs.
“Performance Multiplier” shall mean the applicable multiplier as determined in
accordance with the table above based on the achieved DBVPS Percentile;
provided, however, that in the event that the Period of Restriction terminates
prior to the end of the Performance Period due to an event described in Sections
2(i)(b) or 2(i)(c) of the Agreement, then the Performance Multiplier shall
automatically be deemed to equal 100%.
“Performance Period” shall mean the period commencing on September 30 of the
calendar year preceding the year in which the Award Date occurs and ending on
the third anniversary of such date.




